PER CURIAM.
Having considered the appellant’s response to this Court’s order, dated October 11, 2002, we dismiss this appeal for lack of jurisdiction. The order on appeal, Order on Parties’ Motions for Summary Judgment, is neither a final order nor a nonfinal order appealable pursuant to Florida Rules of Appellate Procedure, 9.130(a)(4) (2002). No judgment has yet been entered, therefore this appeal is premature. See Fla. R.App. P. 9.110(m). Cf. McQuaig v. Wal-Mart Stores, Inc., 789 So.2d 1215 (Fla. 1st DCA 2001). See generally Benton v. Moore, 655 So.2d 1272, 1273 (Fla. 1st DCA 1995). The appellant’s motion to allow the later filing of a final or appealable order without the necessity of paying another filing fee, filed October 25, 2002, is denied.
DISMISSED.
ALLEN, C.J., DAVIS and PADOVANO, JJ., concur.